DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Election and Amendment filed May 11, 2021.  Claims 1-16 and newly added claims 21-24 are pending, in which new claims 21-24 are constructively non-elected.  Non-elected claims 17-20 were canceled by Applicant.
 
Election/Restrictions
  Election was made without traverse of Group I, claims 1-16 in Paper dated May 11, 2021.   Claims 21-24 have been newly added by the amendment filed May 11, 2021.  Claims 
17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
** Group I of claims 1-16 and new claims 21-24 includes:
	* Subgroup Ia:  Claims 1-16 are drawn to a first semiconductor device.  Subgroup Ia requires “…a third semiconductor surface extending between the first structure and the second structure, wherein the third semiconductor surface being at lower level than the first and second semiconductor surfaces…” (as recited in base claim 1) or “…wherein a top surface of the semiconductor surface between fin structures within the first pair is higher than a top surface of the semiconductor surface between the first pair and the second pair…” (as recited in base claim 9).
	* Subgroup Ib:  Claims 21-14 are drawn to a second semiconductor device. Subgroup Ib requires “…a dielectric feature extending between adjacent fin structures of the first plurality of fin structures, between adjacent fin structures of the second plurality of fin structures and between the first plurality of fin structures and the second plurality of fin structures” (as recited in base claim 21).

*** Since applicant has elected claims 1-16, as the Subgroup Ia of Group I, this invention of Subgroup Ia including claims 1-16 has been constructively elected by original election and presentation for prosecution on the merits.   
Claims 21-24 of Subgroup Ib are accordingly withdrawn from consideration as being directed to a non-elected invention, constructively.  See 37 CFR 1.142(b) and MPEP § 821.03.

	 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Specification/Claim Objection
The disclosure and claim is objected to because of the following informalities:  
** Claim 1, line 7, the term “structure.” ends with a period “.”  should be amended to 
	--structure;--.
** Specification is objected to for not mentioning and describing the limitations of 
“45-75 nanometers”, as recited in claim 8. 
** Specification is objected to for not mentioning and describing the limitations of 
“…is substantially similar to a thickness…”, as recited in claim 6. 
Appropriate correction is required.   
 
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claim 3, line 2:   The limitation of “the second semiconductor distance” lack proper antecedent basis.  Furthermore, meaning and scope of the phrase “a distance between the first semiconductor surface and the second semiconductor distance” is indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,2,4,9-13 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Wang (2016/0225906).
 Re-claim 1, Wang teaches (at Figs 4A,2A,1D,1N: para 21-76) a semiconductor device comprising: a first structure (RP for PMOS, para 21)  comprising: a first fin structure 112 (para 49, Fig 4A); a second fin structure (other 112 in Fig 4A; para 49), wherein bottom portions of the first fin structure and the second fin structure are doped with an n-type dopant (Figs 4A,2A,1D,1N; para 32); and a first semiconductor surface extending between the first fin structure and the second fin structure. a second structure (RN for NMOS, para 21) comprising: a third fin structure 114 (para 49; Fig 4A); a fourth fin structure (other 114 in Fig 4A; para 49), wherein bottom portions of the third and fourth fin structures are doped with a p-type dopant (Figs 4A,2A,1D,1N; para 38); and a second semiconductor surface extending between the third structure and the fourth structure; and a third semiconductor surface extending between the first 
Re-claim 9, Wang teaches (at Figs 4A,2A,1D,1N: para 21-76) a device comprising: a semiconductor substrate 110 having a first region 117N (Fig 4A,2A,1N; para 53) and a second region 117P (Figs 4A,2A,1N; para 51-52); a first pair (RP for PMOS, para 21) of fin structures 112 (para 49, Fig 4A) within the first region; and a second pair (RN for NMOS, para 21) of fin structures 114 (para 49; Fig 4A) within the second region; wherein a top surface of the semiconductor surface between fin structures 112 within the first pair is higher than a top surface 119 (as shown in Figs 1D,4A,2A,1N) of the semiconductor surface between the first pair (RP) and the second pair (RN).  Re-claim 10, wherein the first region comprises an n-well 117N (Fig 4A,2A,1N; para 53,61-62).   Re-claim 11, wherein the second region comprises a p-well 117P (Figs 4A,2A,1N; para 51-52,61-62).   Re-claim 12, further comprising, an anti-punch-through layer 116/116a (Fig 1D,4A,22A,1N; para 55-56) formed within the fin structures 112 of the first pair and the fin structures 114 of the second pair.  Re-claim 13, wherein the anti-punch-through layer 116/116a, 118/118a (Fig 1D,4A,22A,1N; para 55-56) comprises a higher doping concentration than the first region and the second region 117N/117P (Fig 4A,2A,1N; para 61-62,51-53).
 


Claims 1,2,4,9-13 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Liaw (2016/0155670)
Re-claim 1, Liaw ‘670 teaches (at Fig 14B-14C; para 36-37; Fig 9, para 18 and 22) a semiconductor device comprising: a first structure 1430 (Fig 14B) comprising: a first fin 
 Re-claim 9, Liaw teaches (at Fig 14B-14C; para 36-37; Fig 9, para 18 and 22) a device comprising: a semiconductor substrate 202 having a first region 1430 and a second region 1432 (para 34-35, Fig 14B); a first pair 1430 of fin structures 1444 (para 36) within the first region; and a second pair 1432 of fin structures 1448 (para 36, Fig 14B) within the second region; wherein a top surface of the semiconductor surface between fin structures 1444, 1448 within the first pair is higher than a top surface of the semiconductor surface between the first pair 1430 and the second pair 1432.   Re-claim 10, wherein the first region 1430 comprises an n-well  (para 34-35).  Re-claim 11, wherein the second region 1432 comprises a p-well (para 34-35).  Re-claim 12, further comprising, an anti-punch-through layer (para 27,35 for forming anti-punch through into fin region 602) formed within the fin structures of the first pair and the fin structures of the second pair.  Re-claim 13, wherein the anti-punch-through layer (para 27,35 for forming anti-punch through into fin region 602) comprises a higher doping concentration than the first region 1430 and the second region 1432 (para 34-35) inherently due to further ion implantation into the fin region 602 (para 27,35) in order to form and function as the anti-punch through layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2016/0225906) taken with Wu (8,497,171).
Wang teaches (at Figs 4A,2A,1D,1N: para 21-76) the device, as applied to claims 1,2,4,
9-13 above and fully repeated herein; Re-claims 5,14, wherein the device comprises the anti-punch-through layer 116/116a,118/118a. 
 	Re-claims 5,14: Wang already teaches the device comprising the anti-punch-through layer, but lacks mentioning the layers having the thickness of about 15-25 nanometers.  
	However, Wu teaches the device comprising the anti-punch-through layer 7,9 (Figs 1E,1A; col 2, lines 62-67) having a thickness from 10-60 nanometers.  
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Wang by employing the thickness of the anti-punch-through layer in a range of 10-60 nm, as taught by Wu, which is overlapped the range of applicant's claims of about 15-25 nanometers, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

Claims 16 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2016/0225906) taken with any or all of Shieh (8,110,466), Karp (2019/0280086), and Liaw (2016/0155670). 
Wang teaches (at Figs 4A,2A,1D,1N: para 21-76) the device, as applied to claims 1,2,4,
9-13 above and fully repeated herein;  Re-claim 16, wherein a first distance between the top surface of the semiconductor surface between fin structures (two fin structures 112; para 49, Fig 4A) within the first pair and the top surface of the semiconductor surface between the first pair (RP) and the second pair (RN) is different from a second distance (as shown in Figs 4A,2A,1N) between the top surface of the semiconductor surface between the first pair (RP) and the second pair (RN) and a channel portion of the fin structures 112; and Re-claim 3, insofar as understood, wherein a first distance between the first semiconductor surface and the third semiconductor surface is different from a second distance between the third semiconductor surface and a top end of the bottom portions of the first and second fin structures (two fin structures 112; para 49, Fig 4A).
 	Re-claims 3,16: Wang already teaches wherein the first distance is different from the second distance, but lacks mentioning the first distance that is about 1/3 the second distance.
	However, Shieh teaches (at Fig 13; col 3, lines 30-35 and Col 4, lines 50-55) wherein a first distance (Fig 13; e.g. D1-D2 =100nm as the first distance, since col 3, lines 31-34 for D1 of about 300nm; and col 4, lines 50-55 for D2 of about 200 nm; thus for D1-D2 =100nm) between the top surface of the semiconductor surface between fin structures (two fin structures 68, Fig 13) is about 1/3 of a second distance (Fig 13, col 4, lines 50-55; e.g. D1 as the second distance of about 300 nm;  thus, a ratio of the first distance (D1-D2=100nm) and the second distance (D1 = 300nm) between the top surface of the semiconductor surface between the first pair (RP) and the second pair (RN) and a channel portion of the fin structures 112.  Karp teaches (at Figs 2,3A-3C; para 34) wherein a first distance of about 50 nm (Fig 2; para 34, where a thickness-284 of about 150 nm and a thickness-280 of about 100 nm; where the first distance is a difference between the thickness-280 and the thickness-284; and thus where the first distance = 150 nm - 100 nm = 50 nm)  between the top surface of the semiconductor surface between fin structures (two fin structures 202) is about 1/3 of a second distance of about 150 nm (Fig 2; para 34, where the second distance has a thickness the similar to the thickness-284 of about 150 nm;  thus, a ratio of the first distance of about 50 nm and the second distance of about 150 nm is 50/150 or 1/3) 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the device of Wang by employing the first distance that is about 1/3 of the second distance, as taught by Shieh, Karp and/or Liaw, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

  
Claims 6-8,15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2016/0225906) taken with Wen (9,275,905) and/or Liaw (2020/0013776).
Wang teaches (at Figs 4A,2A,1D,1N: para 21-76) the device, as applied to claims 1,2,4,
9-13 above and fully repeated herein; Re-claims 6-8, wherein the device comprises the anti-punch-through layer 116/116a,118/118, wherein there are distance between the semiconductor surfaces, the anti-punch thorough layers; and ends of the first and second fin structures 112,114; wherein Re further claim 6, the device comprising a distance between the anti-punch-through layers and the first semiconductor surface to a thickness of the anti-punch-through layer;  wherein Re further claim 8, wherein the device comprises a distance between the third semiconductor surface and a top end of the bottom portions of the first and second fin structures; and wherein re further claims 15,7, the device comprises a distance between the top surface of 
Re-claims 6-8: Wang already teaches the device comprising a distance between the anti-punch-through layers and the first semiconductor surface to a thickness of the anti-punch-through layer, but lacks mentioning the distance being substantially similar to the thickness of the anti-punch-through layer (claim 6); and about 15-25 nm (claims 7,15); and Re-claim 8 for a distance of about 45-75 nm.
However, re-claim 6, Wen teaches (at Figs 1H,1A-1G; col 3 to col 5) the device comprising the distance of about 10nm (Fig 1H, where the distance is by employing H1 of about 50 nm of the range 50 nm to 170 nm thickness; layer 116 of about 30 nm of the range 30nm to 60 nm thickness; and layer 106a of about 10nm of the range 10nm to 20nm thickness so that distance = 50nm - (30nm + 10nm) = 10nm ) between the anti-punch-through layers 106a  and the first semiconductor surface extending between the first and second fin structures 132 being substantially similar to the thickness of the anti-punch-through layer 106a (col 4, line 66 to col 5, line 1 for the thickness of about 10 nm of the range of 10nm to 20 nm); wherein Re-claims 7 and 15, a distance between the anti-punch-through layers and the first semiconductor surface is about 10-20 nm which is within the claimed range of about 15-25 nanometers; and where Re-claim 8, the device comprises a distance between the third semiconductor surface and a top end of the bottom portions of the first and second fin structures 112 of about 50 nm (Fig 1H for the distance of about 10nm, where by employing H1 of about 50 nm of the range 50 nm to 170 nm thickness, which is within the claimed range of 45-75 nm.  Furthermore, re further claim 6, Liaw ‘776 teaches the device comprising a distance between the anti-punch-through layers 1022 (Fig 2A, para 24 for anti-punch through in the second-stage fin region 1022) and the first semiconductor surface is substantially similar to a thickness of the anti-punch-through layer (1022, Fig 2A, para 31 for thickness of about 30nm to 60 nm); re further claims 7 and 15, a distance between the anti-punch-through layers 1022 and the first semiconductor surface is about 30 nm of the range 30nm-70nm (para 31 for H2) which is about the upper end of the claimed range of about 15-25 nanometers; and wherein re further claim 8, the device comprises a distance between the third semiconductor surface and a top end of the bottom portions of the first and second fin structures of about 60 nm (Fig 1H for the distance of about 10nm, where by employing H1 of about 50 nm of the range 50 nm to 170 nm thickness, which is within the claimed range of 45-75 nm.  
In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
  
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822